Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 10,24 are objected to because of the following informalities:  Claim 10 appears to be a dependent claim, however no number the claim should depend from is set forth.  In claim 24, line 10, it is unclear why ‘I’ is in the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
Claim(s) 1,6,9,10,11,13,14,17,18,20,21,22,24,25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochs et al (2003/0191510).
1. (Currently Amended) A defibrillator unit comprising:
a capacitor capable of at least temporarily storing and discharging sufficient energy to deliver a defibrillation shock to a patient; (see at least figure 4 which shows capacitor 200)
a voltage sensor for measuring a voltage of the capacitor; (see at least figure 4, (208))
shock discharge circuitry suitable for discharging the capacitor to deliver the defibrillation shock; (see at least figure 1 (304) )
a controller configured to monitor the voltage of the capacitor during delivery of the defibrillation shock and to control the shock discharge circuitry to terminate a first phase of the defibrillation shock in response to a measured capacitor voltage reaching or falling below a first termination threshold voltage that varies as a function of time during the delivery of the first phase of the defibrillation shock.  (see at least figure 4 which shows a controller 212, and at least ¶41 which teaches voltage sensed across capacitor 200 after the beginning of first phase, and the controller determines the duration of the first and second phases.  See also at least ¶26,27,28,30 which teaches dynamic control of the waveform, and that the duration of each phase uses the values of voltage across capacitor 200 and a look up table.  Based on the voltage value, the look up table will determine the appropriate phase duration)

6. (Previously Presented) A defibrillator unit as recited in claim 1 wherein the controller is further configured to terminate the first phase of the defibrillation shock after a designated time- out period. (the time out period can be the time period found in the look up table, ¶28)


9. (Previously Presented) A defibrillator unit as recited in claim 1 wherein a timing of the termination of the first phase termination is not based on any impedance measurement(s) taken prior to initiation of the defibrillation shock. (impedance is not necessary to be measured, see at least ¶26)

10. (Currently Amended) A defibrillator unit as recited in claim [[3]] wherein the controller algorithmically determines the first termination threshold voltage suitable for use at different times either algorithmically or via use of a lookup table. (see at least ¶27 which teaches a look up table.  It is assumed that this claim depends from claim 1)

11. (Currently Amended) A defibrillator unit comprising:
a capacitor capable of at least temporarily storing and discharging sufficient energy to deliver a defibrillation shock to a patient;  (see at least figure 4 which shows capacitor 200)
a voltage sensor for measuring a voltage of the capacitor; (see at least figure 4, (208))
shock discharge circuitry suitable for discharging the capacitor to deliver the defibrillation shock; (see at least figure 1 (304) )
a controller [[is]] configured to control the shock discharge circuitry and to determine a desired termination timing for [[the]]] a first phase of the defibrillation shock based at least in part on [[the]] a capacitor voltage measurement taken after the defibrillation shock has been initiated but before termination of the first phase is desired. (see at least figure 4 which shows a controller 212,and at least ¶41 which teaches voltage sensed across capacitor 200 after the beginning of first phase, and the controller determines the duration of the first and second phases.  See also at least ¶26,27,28,30 which teaches dynamic control of the waveform, and that the duration of each phase uses the values of voltage across capacitor 200 and a look up table.  Based on the voltage value, the look up table will determine the appropriate phase duration)

13. (Previously Presented) A defibrillator unit as recited in claim 11 wherein:
the defibrillation shock is biphasic or multi-phasic and includes a second phase having an opposite polarity relative to the first phase; and the controller is further configured to determine a desired duration for the second phase based at least in part on a voltage of the capacitor measured during the first phase, wherein the desired duration for the second phase includes at least one of: (i) a desired period for the second phase; or (ii) a timing for initiating and terminating the second phase. (see at least ¶26,27,41)

14. (Currently Amended) A method of controlling a defibrillation shock, the method comprising:
determining an initial voltage of a shock discharge capacitor prior to initiating the defibrillation shock; (see at least ¶30 which teaches selecting initial voltage to which capacitor 200 is charged)
initiating a first phase of the defibrillation shock; (see at least ¶27,28,41)
measuring a present voltage of the capacitor while the first phase of the defibrillation shock is being delivered; (see at least ¶41)
terminating the first phase of the defibrillation shock at least in part in response to the present voltage of the capacitor reaching or falling below a first termination threshold voltage that varies as a function of time during the delivery of the first phase of the defibrillation shock.  (see at least figure 4 which shows a controller 212,and at least ¶41 which teaches voltage sensed across capacitor 200 after the beginning of first phase, and the controller determines the duration of the first and second phases.  See also at least ¶26,27,28,30 which teaches dynamic control of the waveform, and that the duration of each phase uses the values of voltage across capacitor 200 and a look up table.  Based on the voltage value, the look up table will determine the appropriate phase duration)


17. (Currently Amended) A method as recited in claim [[14]] 24 wherein the defibrillation shock is biphasic or multi-phasic and includes a second phase having an opposite polarity
relative to the first phase, the method further comprising determining a desired duration for the second phase based at least in part on the measured present voltage of the capacitor. (see at least ¶41)

18. (Previously Presented) A method as recited in claim 17 wherein the determining the desired duration for the second phase includes at least one of: (i) determining a desired period for the second phase; or (ii) determining a timing for initiating and terminating the second phase. (see at least ¶26-28,41)


20. (Currently Amended) A method as recited in claim 14 wherein a lookup table is used to a current value for the first termination threshold voltage. (see at least ¶26-28,41)

21. (Currently Amended) A method as recited in claim [[14]] 24 wherein the present voltage measurement is made at a predetermined time after initiation of the first shock pulse. (see at least ¶26-28,41)

22. (Previously Presented) A method as recited in claim 14 wherein the first phase termination timing is not based on any impedance measurement(s) taken prior to initiation of the defibrillation shock. (see at least ¶26-28,41)


24. (New) A method of controlling a defibrillation shock, the method comprising:
determining an initial voltage of a shock discharge capacitor prior to initiating the defibrillation shock, (see at least ¶30 which teaches selecting initial voltage to which capacitor 200 is charged)
initiating a first phase of the defibrillation shock; (see at least ¶27,28,41)
measuring a present voltage of the capacitor while the first phase of the defibrillation shock is being delivered; (see at least ¶41)
determining a desired first phase termination timing for the first phase of the defibrillation shock based at least in part on the measured present voltage of the capacitor, wherein the voltage measurement utilized to determine the desired first phase termination timing is taken after the defibrillation shock has been initiated but before termination of the first phase I desired; and terminating the first phase of the defibrillation shock based at least in part on the determined desired first phase termination timing. (see at least figure 4 which shows a controller 212,and at least ¶41 which teaches voltage sensed across capacitor 200 after the beginning of first phase, and the controller determines the duration of the first and second phases.  See also at least ¶26,27,28,30 which teaches dynamic control of the waveform, and that the duration of each phase uses the values of voltage across capacitor 200 and a look up table.  Based on the voltage value, the look up table will determine the appropriate phase duration)


25. (New) A defibrillator unit as recited in claim 11, wherein the first phase of the defibrillation shock is not terminated based on the capacitor voltage measurement reaching or falling below a designated threshold voltage. (the first phase is terminated based upon a time duration, as set forth in the look up table, see at east ¶27))


Claim Rejections - 35 USC § 103
Claim(s) 4,5,7,12,15,16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochs et al (2003/0191510).
4, (Currently Amended) A defibrillator unit as recited in claim [[2]] 1 wherein the defibrillation shock includes a second phase and the controller is further configured to control the shock discharge circuitry to terminate the second phase of the defibrillation shock based at least in part on a capacitor voltage measurement taken after the second phase has been initiated. (it would have been obvious to measure the voltage during the second phase since it would merely yield predictable results, and would be a repetition of what is already done during the first phase.  Further, doing so would also allow for a more up to date and accurate measure of voltage during the second phase, and thus a more effective waveform.)



5. (Currently Amended) A defibrillator unit as recited in claim [[4]] 1 wherein the defibrillation shock includes a second phase and the controller is further configured to control the shock discharge circuitry to terminate the second phase of the defibrillation shock when the measured capacitor voltage reaches or falls below a [[the]] second termination threshold voltage that varies as a function of time during the delivery of the second phase of the defibrillation shock. (see at least ¶26-28,41.  Further, it would have been obvious to measure the voltage during the second phase since it would merely yield predictable results, and would be a repetition of what is already done during the first phase.  Further, doing so would also allow for a more up to date and accurate measure of voltage during the second phase, and thus a more effective waveform.)


7. (Previously Presented) A defibrillator unit as recited in claim 1 wherein an output of the voltage sensor is continuously provided to the controller. (it would have been obvious to continuously monitor the voltage since it would give the predictable result of producing a more accurate indication of what the phase duration should be since impedance of the patient can change at any time during the defibrillation phases, such as due to air in the lungs, etc., see also ¶30.)




12. (Previously Presented) A defibrillator unit as recited in claim 11 wherein the defibrillation shock is biphasic or multi-phasic and includes a second phase having an opposite polarity relative to the first phase, wherein the controller is further configured to determine a desired second phase termination timing based at least in part on a capacitor voltage measurement taken while the second phase is being delivered. (it would have been obvious to measure the voltage during the second phase since it would merely yield predictable results, and would be a repetition of what is already done during the first phase.  Further, doing so would also allow for a more up to date and accurate measure of voltage during the second phase, and thus a more effective waveform.)

15. (Currently Amended) A method as recited in claim 14 wherein the present voltage of the capacitor is sampled multiple times during the delivery of the first phase of the defibrillation shock.  (it would have been obvious to sample the voltage many times since it would merely be repetition of what is already done, and would yield the predictable result of a more accurate assessment of the voltage over time)

16. (Currently Amended) A method as recited in claim [[15]] 24 wherein the present voltage of the capacitor is sampled multiple times during the delivery of the first phase of the defibrillation shock and the desired first phase termination timing is determined or updated after each of the present voltage measurements. (it would have been obvious to sample the voltage many times since it would merely be repetition of what is already done, and would yield the predictable result of a more accurate assessment of the voltage over time.  The phase timing can be obviously determined after each sampling, as it is a mere repetition of what already is done)

19. (Currently Amended) A method as recited in claim 14 wherein the defibrillation shock is biphasic or multi-phasic and includes a second shock pulse having an opposite polarity relative to the first shock pulse, the method further comprising: (see at least ¶24)
initiating a second phase of the defibrillation shock;
measuring [[a]] the present voltage of the capacitor while the second phase of the defibrillation shock is being delivered;
terminating the second phase in response to the present voltage of the capacitor reaching or falling below a second termination threshold voltage that varies as a function of time during the delivery of the second phase of the defibrillation shock. (it would have been obvious to measure the voltage during the second phase since it would merely yield predictable results, and would be a repetition of what is already done during the first phase.  Further, doing so would also allow for a more up to date and accurate measure of voltage during the second phase, and thus a more effective waveform.)




Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochs et al (2003/0191510) and Frustaci et al (2015/0314132).
8. (Previously Presented) A defibrillator unit as recited in claim 1 wherein the voltage sensor also serves as a bleed circuit that slowly drains the capacitor.  (Ochs is silent as to a bleed circuit.  Frustaci teaches a bleed circuit, see at least ¶10,16.  It would have been obvious to have such circuit since they are common in the art and would yield a predictable result)



Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochs et al (2003/0191510) and Gliner et al (6,208,898).
23. (Previously Presented) A method as recited in claim 14 further comprising:
detecting an impedance of patient prior to initiation of the defibrillation shock; and 
setting initial shock parameters based at least in part on the detected impedance of the patient. (Ochs is silent as to detecting impedance to set the initial shock parameters.  Sullivan teaches such in at least col. 9:63 to col. 10:13.  It would have been obvious to use such with the device of Ochs since it is common in the art and would yield predictable results.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792